395 F.2d 210
Kieran James MAURIETTA, Petitioner-Appellant,v.STATE OF ARIZONA, Respondent-appellee.
No. 21714.
United States Court of Appeals Ninth Circuit.
May 16, 1968.

Kieran J. Maurietta, in pro. per.
William J. Schafer, III, Pima County Atty., Tucson, Ariz., for appellee.
Before ELY and CARTER, Circuit Judges, and REAL, District Judge.
PER CURIAM:


1
This is an appeal from the dismissal of appellant's Petition for Removal of Criminal Cases from Superior Court of Pima County into the United States District Court, Tucson, Arizona.


2
Title 28 U.S.C. 1446(a) provides in its pertinent part:


3
'1446 Procedure for removal.


4
(a) A defendant * * * desiring to remove any * * * crminal prosecution from a State court shall file in the district court of the United States * * * a verified petition containing a short and plain statement of facts which entitle him * * * to removal * * *.'


5
Appellant's petition is devoid of any 'plain statement of the facts' which indicates that the complaints he articulates could not be completely vindicated in the Superior Court of Pima County, Arizona.  There is no right of removal of a case such as this to the United States District Court.  It is a privilege granted by Congress and is available only when a 'person * * * is denied or cannot enforce in the courts of such State a right providing for the equal civil rights of citizens of the United States.'  Title 28 Sec. 1443(1).


6
None of the requisites for exercise of the privilege are met herein by appellant.


7
The judgment is affirmed.